Civil action heard upon exceptions to report of referee.
His Honor overruled defendant's exceptions, affirmed the findings of fact of the referee and rendered judgment for plaintiff.  Defendant excepted and appealed.
Upon a consideration of this record we are of opinion that the controversy is practically determined by the findings of fact made by the court below, which we are not at liberty to disturb. There is evidence to support the findings and in such case they are binding upon us.  Gudger v.Baird, 66 N.C. 438; Battle v. Mayo, 102 N.C. 413; Dunavant v. R. R., 122 N.C. at page 1001; Lewis v. Covington, 130 N.C. 542. In the latter case it is said: "The exceptions of the defendant to the findings of fact by the referee are that said findings are contrary to the weight of evidence, or that they are not supported by the evidence, but none of these exceptions are put upon the ground that there was no evidence to support them.  And this being so, we have no right to review them and must take them as found by the referees and the presiding judge."
The judgment of the Superior Court is
Affirmed.
Cited: Jeffords v. Waterworks Co., 157 N.C. 13. *Page 138